      Case 1:20-cv-00669-DAD-JLT Document 8 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11    JAMES GREGORY GARCIA,                                CASE NO. 1:20-cv-0669 JLT (PC)

12                                                      ORDER DIRECTING CLERK OF COURT
                         Plaintiff,                     TO ASSIGN A DISTRICT JUDGE; AND
13

14           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        TO DENY PLAINTIFF’S MOTION TO
15    RALPH M. DIAZ, et al.,                            PROCEED IN FORMA PAUPERIS
                                                        (Doc. 2)
16
                         Defendants.                       FOURTEEN-DAY DEADLINE
17

18          Plaintiff moves for leave to proceed in forma pauperis in this action. (Doc. 2.) His

19   application reveals that he has $6,500 in cash. In addition, the certified prisoner trust fund account

20   statement detailing plaintiff’s inmate account shows that, since November 2019, plaintiff has

21   maintained an account balance at or above $6,400. (See Doc. 6.)

22          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

23   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,

24   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed

25   care must be employed to assure that federal funds are not squandered to underwrite, at public

26   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole

27   or in material part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA

28


                                                       1
      Case 1:20-cv-00669-DAD-JLT Document 8 Filed 05/14/20 Page 2 of 2

 1   (MDD), 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v.

 2   Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984)). “[T]he court shall dismiss the case at any time

 3   if the court determines the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A). It appears

 4   that plaintiff has had sufficient funds over the last several months to be required to pay the filing

 5   fee in full to proceed in this action. Accordingly, the Court ORDERS the Clerk of Court to assign

 6   a district judge to this case; and

 7           The Court RECOMMENDS that plaintiff’s application to proceed in forma pauperis be

 8   DENIED and plaintiff be required to pay the filing fee in full before proceeding with this action.

 9           These Findings and Recommendations will be submitted to the United States District

10   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

11   fourteen days after being served with these Findings and Recommendations, the parties may file

12   written objections with the Court. The document should be captioned “Objections to Magistrate

13   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

14   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

15   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18
         Dated:     May 14, 2020                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28


                                                       2
